Citation Nr: 1522778	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for sexual dysfunction, to include as due to in-service herbicide exposure or posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

5.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to January 1969 and from September 1969 to September 1972.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran filed a Notice of Disagreement (NOD) in February 2013.  The RO issued a Statement of the Case (SOC) in August 2013.  In October 2013, the Veteran filed his Substantive Appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred tuberculosis, hepatitis C, sexual dysfunction, diabetes mellitus, and PTSD during active service.  He alternatively contends that his in-service herbicide exposure while in Vietnam caused or contributed to his current sexual dysfunction and diabetes mellitus.  He also alternatively contends that his PTSD caused or contributed to his sexual dysfunction.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.   

Initially, regarding the PTSD claim, on his October 2013 Substantive Appeal (on VA Form 9) the Veteran reported that he was hospitalized in December 1968 at Fort Field Hospital in Vung Tau, South Vietnam, for an in-service suicide attempt from overdosing on drugs.  The Veteran claimed that this was a manifestation of his current psychiatric disorder.  These in-service psychiatric hospitalization records are not in the claims file.  The AOJ has not attempted to obtain the in-service medical records from the military hospital.  Thus, the Board finds that, on remand, the appropriate Federal records repository should be contacted in order to attempt to obtain these identified in-service records.

In his July 2011 VA Form 21-526, the Veteran reported private post-service treatment at the Wellness Center/Dr. S.W. in Ardmore, Oklahoma, for tuberculosis and sexual dysfunction.  He also reported general treatment at the Carter County Health Department in Ardmore, Oklahoma.  In response, the AOJ sent the Veteran a letter in August 2011, requesting that he fill out VA Form 21-4142 giving VA the authorization to obtain these private treatment records.  In September 2011, the Veteran submitted two blank but signed VA Forms 21-4142.  No further notice from the AOJ was sent to the Veteran, including clarification that the Veteran needed to fill out the VA Form 21-4142 with the private physician's name and address in addition to signing the form.  Thus, to date, these pertinent private treatment records are not currently in the claims file.  On remand, the AOJ needs to attempt to obtain these records.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following actions:

1. Contact the appropriate Federal records repository and attempt to obtain all treatment records for the Veteran from the Fort Field Hospital in Vung Tau, South Vietnam, where he was treated for a suicide attempt while on active service in December 1968.  If these records have been retired, then please request their recall.  A copy of any request(s) for these records from the appropriate Federal records repository, and any reply, to include a negative reply, should be included in the claims file.

2.  Contact the Veteran and obtain the appropriate release form authorizing VA to request private treatment records from the Wellness Center/Dr. S.W. and Carter County Health Department, both located in Ardmore, Oklahoma.  Advise the Veteran that he must provide full contact information (name and address) for these providers.  If the necessary authorization is obtained, the AOJ should then obtain the private medical records from these physicians.  A copy of any request(s) for these records, and any reply, to include a negative reply, should be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

